UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended May 31, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53901 TITAN OIL & GAS, INC. (Exact name of registrant as specified in its charter) Nevada 26-2780766 (State or Other Jurisdiction of Incorporation or Organization) I.R.S. Employer Identification No.) 7251 West Lake Mead Boulevard, Suite 300 Las Vegas, Nevada 89128 (Address of principal executive offices) (Zip Code) 702-562-4315 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [ x ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 54,227,000 shares of common stock, $0.001 par value, were issued and outstanding as of July 15, 2013. 1 TABLE OF CONTENTS Page PART I- Financial Information 3 Item 1. Financial Statements 3 Balance Sheets at May 31, 2013 (unaudited), and August 31, 2012 3 Statements of Operations (unaudited) for the three and nine-month periods ended May 31, 2013 and 2012, and for the period from inception on June 5, 2008 to May 31, 2013. 4 Statements of Cash Flows (unaudited) for the nine-month periods ended May 31, 2013 and 2012, and for the period from inception on June 5, 2008 to May 31, 2013. 5 Notes to the Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3 Quantitative and Qualitative Disclosures About Market Risk 19 Item 4Controls and Procedures 20 PART II – Other Information 20 Item 1.Legal Proceedings 20 Item 1A.Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 21 2 Item 1.Financial Statements TITAN OIL & GAS, INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) May 31, August 31, ASSETS Current Assets Cash $ $ Accounts Receivable Prepaid Expenses Total Current Assets 84,345 Oil and Gas Property Interests (net) (note 4) Total Assets $ $ LIABILITIES & STOCKHOLDERS’ EQUITY Current Liabilities Accounts Payable and Accrued Liabilities $ $ Related Party Promissory Note Payable and Accrued Interest (note 5) - Total Current Liabilities Long Term Liabilities Asset Retirement Obligations (note 6) Total Long Term Liabilities Total Liabilities Stockholders' Equity: Common Stock, Par Value $.001 Authorized 100,000,000 shares, 54,227,000 shares issued and outstanding at May 31, 2013 and August 31, 2012 Paid-In Capital Deficit Accumulated Since Inception of the Exploration Stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 3 TITAN OIL & GAS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Cumulative Since For the Three Months For the Nine Months June 5, 2008 Ended May 31, Ended May 31, (Inception) to May 31, Revenues Oil and Gas Revenue $ Expenses Operating Expenses Depletion and Accretion Professional Expenses General and Administrative Management Fees — Directors’ Fees — Stock-based Compensation — ) 15 ) Total Expenses Net Loss from Operations (10,088 ) (17,701 ) (66,641 ) (82,263 ) (402,898 ) Other Income (Expenses) Interest Expense (89 ) — (89 ) — (89 ) Gain on Sale of Assets — Net Other Income (Expenses) (89 ) — (89 ) — Write-down of Oil & Gas property costs — ) Net Loss $ ) $ ) $ ) $ ) $ ) Basic and Diluted Loss per Share $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding The accompanying notes are an integral part of these financial statements. 4 TITAN OIL & GAS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Cumulative Since June 5, 2008 For the Nine Months Ended May 31, (Inception) to May 31, CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities Depletion and Accretion Expense Write-down of oil & gas property costs — — Compensation Expense of Stock Options 15 (7,324 ) Gain on Sale of Assets — — ) Accrued Interest 89 — 89 Change in Operating Assets and Liabilities (Increase) Decrease in Accounts Receivable ) (Increase) Decrease in Prepaid Expenses ) Increase (Decrease) in Accounts Payable andAccrued Liabilities (9,505 ) (8,729 ) Net Cash Used in Operating Activities (58,724 ) (55,843 ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of Oil and Gas Property Interests (16,018 ) (39,888 ) ) Proceeds from Disposal of Oil and Gas Interest — — Net Cash Used in Investing Activities (16,018 ) (39,888 ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from Sale of Common Stock — — Net Proceeds from Promissory Note — Net Cash Provided by Financing Activities — Net (Decrease) Increase in Cash and Cash Equivalents (39,742 ) (95,731 ) Cash and Cash Equivalents at Beginning of Period — Cash and Cash Equivalents at End of Period $ $ $ The accompanying notes are an integral part of these financial statements. 5 TITAN OIL & GAS, INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Continued) Cumulative Since June 5, 2008 For the Nine Months Ended May 31, (Inception) to May 31, SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the year for: Interest $
